45 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Herbert O. JENSEN, Appellant,v.Judy BERG;  Patrick Branson; Craig McGarvey;  MarkMolesworth;  Donald Redmann; Timothy Schuetzle;Michael Brehm;  Terry Hunt;  StateBonding Fund;  AmericanCorrectionalAssociation,Appellees.
No. 93-3747.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 7, 1994.Filed:  Jan. 10, 1995.

Before MAGILL, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Herbert O. Jensen, a North Dakota inmate, appeals the district court's1 dismissal of his complaint for failure to state a claim and imposition of sanctions for filing frivolous motions.  Having reviewed the record de novo and the parties' briefs, we conclude that the district court's order is clearly correct and that an opinion would lack precedential value.  Accordingly, the judgment of the district court is affirmed without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Paul Benson, Senior United States District Judge for the District of North Dakota